     Case 2:09-cv-00018-RMP   ECF No. 624   filed 01/04/21     PageID.8969 Page 1 of 12



1
                                                                       FILED IN THE
                                                                   U.S. DISTRICT COURT
2                                                            EASTERN DISTRICT OF WASHINGTON




3
                                                              Jan 04, 2021
                                                                  SEAN F. MCAVOY, CLERK


4

5                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
6

7    PAUL GRONDAL, a Washington
     resident; MILL BAY MEMBERS                NO: 2:09-CV-18-RMP
8    ASSOCIATION, INC., a Washington
     non-profit corporation,                   STIPULATED PROTECTIVE
9                                              ORDER
                              Plaintiffs,
10
           v.
11
     UNITED STATES OF AMERICA;
12   UNITED STATES DEPARTMENT
     OF INTERIOR; BUREAU OF
13   INDIAN AFFAIRS; FRANCIS
     ABRAHAM; CATHERINE
14   GARRISON; MAUREEN
     MARCELLAY, MIKE PALMER,
15   also known as Michael H. Palmer;
     JAMES ABRAHAM; NAOMI DICK;
16   ANNIE WAPATO; ENID
     MARCHAND; GARY REYES;
17   PAULWAPATO, JR.; LYNN
     BENSON; DARLENE HYLAND;
18   RANDY MARCELLAY; FRANCIS
     REYES; LYDIA W. ARMEECHER;
19   MARY JO GARRISON; MARLENE
     MARCELLAY; LUCINA O’DELL;
20   MOSE SAM; SHERMAN T.
     WAPATO; SANDRA COVINGTON;
21   GABRIEL MARCELLAY; LINDA



     STIPULATED PROTECTIVE ORDER ~ 1
     Case 2:09-cv-00018-RMP      ECF No. 624    filed 01/04/21   PageID.8970 Page 2 of 12



1     MILLS; LINDA SAINT; JEFF M.
      CONDON; DENA JACKSON; MIKE
2     MARCELLAY; VIVIAN PIERRE;
      SONIA VANWOERKON; WAPATO
3     HERITAGE, LLC; LEONARD
      WAPATO, JR.; DERRICK D.
4     ZUNIE, II; DEBORAH L.
      BACKWELL; JUDY ZUNIE;
5     JAQUELINE WHITE PLUME;
      DENISE N. ZUNIE;
6     CONFEDERATED TRIBES
      COLVILLE RESERVATION; and
7     ALLOTTEES OF MA-8, also known
      as Moses Allotment 8,
8                           Defendants.

9

10         Based on the stipulation of the parties through their respective counsel, ECF

11   No. 623, IT IS HEREBY ORDERED that the parties’ Stipulated Protective Order,

12   ECF No. 623, is GRANTED.

13         1.     PURPOSES AND LIMITATIONS

14         Discovery in this action is likely to involve production of confidential,

15   proprietary, or private information for which special protection may be warranted.

16   Accordingly, the parties hereby stipulate to and petition the court to enter the

17   following Stipulated Protective Order. This agreement does not confer blanket

18   protection on all disclosures or responses to discovery; the protection it affords from

19   public disclosure and use extends only to the limited information or items that are

20   entitled to confidential treatment under the applicable legal principles, and it does

21   not presumptively entitle parties to file confidential information under seal.



     STIPULATED PROTECTIVE ORDER ~ 2
     Case 2:09-cv-00018-RMP        ECF No. 624    filed 01/04/21     PageID.8971 Page 3 of 12



1          2.     CONFIDENTIAL MATERIAL

2          “Confidential” material shall include the following documents and tangible

3    things produced or otherwise exchanged:

4                 (a)    An appraisal conducted of a property in Chelan County by a

5    colleague of Bruce Jolicoeur for a non-party to this action. The sole intended use for

6    the appraisal was for financing or underwriting decisions for a non-party use only.

7    The parties agree that this appraisal shall be marked “attorney’s eyes only” and

8    treated accordingly.

9                 (b)    Proprietary business information, information regarding financial

10   transactions or accounts, or private personal information, which is not typically

11   available to the public or the parties, including that of their respective non-party

12   related entities as well as that of the individual allottees.

13         3.     SCOPE

14         The protections conferred by this agreement cover not only confidential

15   material (as defined above), but also (1) any information copied or extracted from

16   confidential material; (2) all copies, excerpts, summaries, or compilations of

17   confidential material; and (3) any testimony, conversations, or presentations by

18   parties or their counsel that might reveal confidential material.

19          However, the protections conferred by this agreement do not cover

20   information that is in the public domain or becomes part of the public domain

21   through trial or otherwise.



     STIPULATED PROTECTIVE ORDER ~ 3
     Case 2:09-cv-00018-RMP         ECF No. 624    filed 01/04/21   PageID.8972 Page 4 of 12



1           4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

2           4.1    Basic Principles: A receiving party may use confidential material that

3    is disclosed or produced by another party or by a non-party in connection with this

4    case only for prosecuting, defending, or attempting to settle this litigation.

5    Confidential material may be disclosed only to the categories of persons and under

6    the conditions described in this agreement. Confidential material must be stored and

7    maintained by a receiving party at a location and in a secure manner that ensures that

8    access is limited to the persons authorized under this agreement.

9           4.2    Disclosure of “CONFIDENTIAL” Information or Items: Unless

10   otherwise ordered by the court or permitted in writing by the designating party, a

11   receiving party may disclose any confidential material only to:

12                 (a)      the receiving party’s counsel of record in this action, as well as

13   employees of counsel to whom it is reasonably necessary to disclose the information

14   for this litigation;

15                 (b)      the officers, directors, and employees (including in house

16   counsel) of the receiving party to whom disclosure is reasonably necessary for this

17   litigation, unless the parties agree that a particular document or material produced is

18   for Attorney’s Eyes Only and is so designated;

19                 (c)      experts and consultants to whom disclosure is reasonably

20   necessary for this litigation and who have signed the “Acknowledgment and

21   Agreement to Be Bound” (Exhibit A);



     STIPULATED PROTECTIVE ORDER ~ 4
     Case 2:09-cv-00018-RMP      ECF No. 624     filed 01/04/21   PageID.8973 Page 5 of 12



1                  (d)   the court, court personnel, and court reporters and their staff;

2                  (e)   during their depositions, witnesses in the action to whom

3    disclosure is reasonably necessary and who have signed the “Acknowledgment and

4    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the designating

5    party or ordered by the court. Pages of transcribed deposition testimony or exhibits

6    to depositions that reveal confidential material must be separately bound by the court

7    reporter and may not be disclosed to anyone except as permitted under this

8    agreement;

9                  (f)   the author or recipient of a document containing the information

10   or a custodian or other person who otherwise possessed or knew the information.

11           4.3   Filing Confidential Material: Before filing confidential material or

12   discussing or referencing such material in court filings, the filing party shall confer

13   with the designating party to determine whether the designating party will remove

14   the confidential designation, whether the document can be redacted, or whether a

15   motion to seal or stipulation and proposed order is warranted. During the meet and

16   confer process, the designating party must identify the basis for sealing the specific

17   confidential information at issue, and the filing party shall include this basis in its

18   motion to seal, along with any objection to sealing the information at issue.

19   / / /

20   / / /

21   / / /



     STIPULATED PROTECTIVE ORDER ~ 5
     Case 2:09-cv-00018-RMP      ECF No. 624    filed 01/04/21   PageID.8974 Page 6 of 12



1          5.     DESIGNATING CONFIDENTIAL MATERIAL

2          5.1    Exercise of Restraint and Care in Designating Material for Protection:

3    Each party or non-party that designates information or items for protection under

4    this agreement must take care to limit any such designation to specific material that

5    qualifies under the appropriate standards. The designating party must designate for

6    protection only those parts of material, documents, items, or oral or written

7    communications that qualify, so that other portions of the material, documents,

8    items, or communications for which protection is not warranted are not swept

9    unjustifiably within the ambit of this agreement.

10         Mass, indiscriminate, or routinized designations are prohibited. Designations

11   that are shown to be clearly unjustified or that have been made for an improper

12   purpose (e.g., to unnecessarily encumber or delay the case development process or

13   to impose unnecessary expenses and burdens on other parties) expose the

14   designating party to sanctions. If it comes to a designating party’s attention that

15   information or items that it designated for protection do not qualify for protection,

16   the designating party must promptly notify all other parties that it is withdrawing the

17   mistaken designation.

18         5.2    Manner and Timing of Designations: Except as otherwise provided in

19   this agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

20   stipulated or ordered, disclosure or discovery material that qualifies for protection

21   under this agreement must be clearly so designated before or when the material is



     STIPULATED PROTECTIVE ORDER ~ 6
     Case 2:09-cv-00018-RMP      ECF No. 624     filed 01/04/21     PageID.8975 Page 7 of 12



1    disclosed or produced.

2                 (a)    Information in documentary form: (e.g., paper or electronic

3    documents and deposition exhibits, but excluding transcripts of depositions or other

4    pretrial or trial proceedings), the designating party must affix the word

5    “CONFIDENTIAL” to each page that contains confidential material. If only a

6    portion or portions of the material on a page qualifies for protection, the producing

7    party also must clearly identify the protected portion(s) (e.g., by making appropriate

8    markings in the margins).

9                 (b)    Testimony given in deposition or in other pretrial proceedings:

10   the parties and any participating non-parties must identify on the record, during the

11   deposition or other pretrial proceeding, all protected testimony, without prejudice to

12   their right to so designate other testimony after reviewing the transcript. Any party

13   or non-party may, within fifteen days after receiving the transcript of the deposition

14   or other pretrial proceeding, designate portions of the transcript, or exhibits thereto,

15   as confidential. If a party or non-party desires to protect confidential information at

16   trial, the issue should be addressed during the pre-trial conference.

17                (c)    Other tangible items: the producing party must affix in a

18   prominent place on the exterior of the container or containers in which the

19   information or item is stored the word “CONFIDENTIAL.” If only a portion or

20   portions of the information or item warrant protection, the producing party, to the

21   extent practicable, shall identify the protected portion(s).



     STIPULATED PROTECTIVE ORDER ~ 7
     Case 2:09-cv-00018-RMP      ECF No. 624     filed 01/04/21   PageID.8976 Page 8 of 12



1          5.3    Inadvertent Failures to Designate: If timely corrected, an inadvertent

2    failure to designate qualified information or items does not, standing alone, waive

3    the designating party’s right to secure protection under this agreement for such

4    material. Upon timely correction of a designation, the receiving party must make

5    reasonable efforts to ensure that the material is treated in accordance with the

6    provisions of this agreement.

7          6.     CHALLENGING CONFIDENTIALITY DESGINATIONS

8          6.1    Timing of Challenges: Any party or non-party may challenge a

9    designation of confidentiality at any time. Unless a prompt challenge to a

10   designating party’s confidentiality designation is necessary to avoid foreseeable,

11   substantial unfairness, unnecessary economic burdens, or a significant disruption or

12   delay of the litigation, a party does not waive its right to challenge a confidentiality

13   designation by electing not to mount a challenge promptly after the original

14   designation is disclosed.

15         6.2    Meet and Confer: The parties must make every attempt to resolve any

16   dispute regarding confidential designations without court involvement. Any motion

17   regarding confidential designations or for a protective order must include a

18   certification, in the motion or in a declaration or affidavit, that the movant has

19   engaged in a good faith meet and confer conference with other affected parties in an

20   effort to resolve the dispute without court action. The certification must list the date,

21   manner, and participants to the conference. A good faith effort to confer requires a



     STIPULATED PROTECTIVE ORDER ~ 8
     Case 2:09-cv-00018-RMP      ECF No. 624     filed 01/04/21   PageID.8977 Page 9 of 12



1    face-to-face meeting or a telephone conference.

2          6.3    Judicial Intervention: If the parties cannot resolve a challenge without

3    court intervention, the designating party may file and serve a motion to retain

4    confidentiality. The burden of persuasion in any such motion shall be on the

5    designating party. Frivolous challenges, and those made for an improper purpose

6    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

7    expose the challenging party to sanctions. All parties shall continue to maintain the

8    material in question as confidential until the court rules on the challenge.

9        7.  PROTECTED MATERIAL SUBPOENAED OR ORDERED
     PRODUCED IN OTHER LITIGATION
10
           If a party is served with a subpoena or a court order issued in other litigation
11
     that compels disclosure of any information or items designated in this action as
12
     “CONFIDENTIAL,” that party must:
13
                  (a)    promptly notify the designating party in writing and include a
14
     copy of the subpoena or court order;
15
                  (b)    promptly notify in writing the party who caused the subpoena or
16
     order to issue in the other litigation that some or all of the material covered by the
17
     subpoena or order is subject to this agreement. Such notification shall include a copy
18
     of this agreement; and
19
                  (c)    cooperate with respect to all reasonable procedures sought to be
20
     pursued by the designating party whose confidential material may be affected.
21



     STIPULATED PROTECTIVE ORDER ~ 9
     Case 2:09-cv-00018-RMP     ECF No. 624     filed 01/04/21   PageID.8978 Page 10 of 12



1          8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

2          If a receiving party learns that, by inadvertence or otherwise, it has disclosed

3    confidential material to any person or in any circumstance not authorized under this

4    agreement, the receiving party must immediately (a) notify in writing the

5    designating party of the unauthorized disclosures, (b) use its best efforts to retrieve

6    all unauthorized copies of the protected material, (c) inform the person or persons to

7    whom unauthorized disclosures were made of all the terms of this agreement, and

8    (d) request that such person or persons execute the “Acknowledgment and

9    Agreement to Be Bound” that is attached hereto as Exhibit A.

10       9.  INADVERTENT PRODUCTION OF PRIVILEGED OR
     OTHERWISE PROTECTED MATERIAL
11
           When a producing party gives notice to receiving parties that certain
12
     inadvertently produced material is subject to a claim of privilege or other protection,
13
     the obligations of the receiving parties are those set forth in Federal Rule of Civil
14
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
15
     may be established in an e-discovery order or agreement that provides for production
16
     without prior privilege review. The parties agree to the entry of a non-waiver order
17
     under Fed. R. Evid. 502(d) as set forth herein.
18
           10.    NONTERMINATION AND RETURN OF DOCUMENTS
19
           Within 60 days after the termination of this action, including all appeals, each
20
     receiving party must return all confidential material to the producing party, including
21



     STIPULATED PROTECTIVE ORDER ~ 10
     Case 2:09-cv-00018-RMP     ECF No. 624     filed 01/04/21   PageID.8979 Page 11 of 12



1    all copies, extracts and summaries thereof. Alternatively, the parties may agree upon

2    appropriate methods of destruction.

3          Notwithstanding this provision, counsel are entitled to retain one archival

4    copy of all documents filed with the court, trial, deposition, and hearing transcripts,

5    correspondence, deposition and trial exhibits, expert reports, attorney work product,

6    and consultant and expert work product, even if such materials contain confidential

7    material.

8          The confidentiality obligations imposed by this agreement shall remain in

9    effect until a designating party agrees otherwise in writing or a court orders

10   otherwise.

11         IT IS SO ORDERED. The District Court Clerk is directed to enter this

12   Order and provide copies to counsel.

13         DATED January 4, 2021.

14
                                                 s/ Rosanna Malouf Peterson
15                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
16

17

18

19

20

21



     STIPULATED PROTECTIVE ORDER ~ 11
     Case 2:09-cv-00018-RMP        ECF No. 624   filed 01/04/21   PageID.8980 Page 12 of 12



1                             EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
2
           I, ____________________________________ [print or type full name], of
3
     ____________________________________ [print or type full address], declare
4
     under penalty of perjury that I have read in its entirety and understand the Stipulated
5
     Protective Order that was issued by the United States District Court for the Eastern
6
     District of Washington on [date] in the case of Grondal et al. v. United States et
7
     al., 2:09-CV-0018-RMP. I agree to comply with and to be bound by all the terms
8
     of this Stipulated Protective Order and I understand and acknowledge that failure to
9
     so comply could expose me to sanctions and punishment in the nature of contempt.
10
     I solemnly promise that I will not disclose in any manner any information or item
11
     that is subject to this Stipulated Protective Order to any person or entity except in
12
     strict compliance with the provisions of this Order.
13
           I further agree to submit to the jurisdiction of the United States District Court
14
     for the Eastern District of Washington for the purpose of enforcing the terms of this
15
     Stipulated Protective Order, even if such enforcement proceedings occur after
16
     termination of this action.
17
     Date: ___________________________________
18
     City and State where sworn and signed: _____________________________
19
     Printed name: ___________________________________
20
     Signature: ___________________________________
21



     STIPULATED PROTECTIVE ORDER ~ 12
